McEWEN, Judge:
Appellant has taken this appeal from the order of June 9, 1987, which denied his post-verdict motions. Appellant, who had been found guilty by a jury of the offenses of aggravated assault, simple assault and criminal conspiracy, filed a notice of appeal on June 19, 1987. For the reasons appearing herein, we are constrained to quash this appeal.
“It is unquestionably the law that a defendant may appeal only from a final judgment of sentence and an *629appeal from any prior order will be quashed as interlocutory.” Commonwealth v. Myers, 457 Pa. 317, 319, 322 A.2d 131, 132 (1974). Accord: Commonwealth v. Luciano, 345 Pa.Super. 83, 85, 497 A.2d 655, 656 (1985); Commonwealth v. Oliver, 309 Pa.Super. 152, 153, 454 A.2d 1128, 1129 (1983). See also: Pa.R.A.P. 301(c).
This appeal, having been taken from the order dismissing post-verdict motions, and not from the judgment of sentence, is not properly before this Court. Thus, we quash the appeal and remand to the trial court for the imposition of sentence, and note that the instant appeal is quashed without prejudice to the right of appellant thereafter to pursue his right of appeal.